543 Pa. 307 (1996)
670 A.2d 1152
PENNSYLVANIA INDUSTRIAL ENERGY COALITION
v.
PENNSYLVANIA PUBLIC UTILITY COMMISSION, Duquesne Light Company, Pennsylvania Power Company, Metropolitan Edison Company, Pennsylvania Electric Company, Citizens Action Coalition, Office of Consumer Advocate, West Penn Power Company, Philadelphia Electric Company, Sierra Club and Delaware Valley Citizens Council for Clean Air (the Environmentalists), Pennsylvania Power and Light Company, Pennsylvania Gas Association, Allegheny Ludlum Corporation, Peco Energy Company, Intervenors.
Appeal of PENNSYLVANIA PUBLIC UTILITY COMMISSION.
Supreme Court of Pennsylvania.
Argued January 25, 1996.
Decided February 13, 1996.
Kevin J. Moody, for Public Utility Com'n.
Alan J. Barak, Harrisburg, for The Environmentalists, Intervenor.
David M. Kleppinger, Harrisburg, Derrick P. Williamson, Harrisburg, for P.I.E. Coalition.
Jeffrey A. Franklin, Reading, for MET-ED, Intervenor.
Lauren S. McAndrews, Pittsburgh, for Allegheny Ludlum Corp., Intervenor.
Tanya J. McCloskey, Harrisburg, for Office of Consumer Advocate, Intervenor.
*308 Dann Regan, Harrisburg, for PGA  Intervenor.
Andre C. Dasent, Philadelphia, for Citizens Action Coalition, Intervenor.
Ward L. Smith, Philadelphia, for PECO, Intervenor.
John L. Munsch, Greensburg, for West Power, Intervenor.
Stephen L. Feld, New Castle, for PA Power, Intervenor.
Before NIX, C.J., and FLAHERTY, ZAPPALA, CAPPY, CASTILLE and NIGRO, JJ.

ORDER
PER CURIAM:
Based on its opinion, the Order of the Commonwealth Court is affirmed.
NEWMAN, J., did not participate in the consideration or decision of this case.